DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. This amendment is to correct what is clearly an oversight on the part on the applicant, since claim 17 has been cancelled and the subject matter thereof incorporated into claim 16. 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS:
26. (Currently Amended) The receiving and dispensing device of Claim 16 further including a recognition unit configured to determine a denomination of banknotes entering the input vane.

29. (Currently Amended) The receiving and dispensing device of Claim 16  further including an input vane configured to receive banknotes and an output vane configured to dispense banknotes.

Allowable Subject Matter
Claims 11-16 and 18-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The examiner wrote in the previous action, “The prior art fails to teach electronically monitoring and maintaining a gap between the storage rollers, where each has a variable storage on the basis of a common shared space in the context of the various limitations present in the claims.
The examiner emphasizes that the claims are analyzed as a whole and this statement should not be construed as indicating that particular limitations by themselves would be allowable.”

The applicant has brought relevant limitations into each independent claim, rendering all claims allowable.

The examiner has performed a final search and maintains the position that all claims are now allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876